DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
The “at least one module comprises multiple openings”, as recited in Claim 4; and 
The “stop” for the outer arm, as recited in Claim 12. 
 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-3, 8-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102013009340 (“DE ‘340”; cited by Applicant; English Translation of the Description provided with this Office Action).	
With regard to Claim 1, DE ‘340 discloses a stacking storage arrangement (Figs. 1-10; [0020]-[0035]) comprising: 
multiple container receiving spaces (5, Figs. 1-2);
a loading space located below the container receiving spaces (Fig. 1, the space immediately above the lifting/lowering device (2)); and 
a frame arrangement (4, 28, 29, Figs. 1, 2, 8) arranged between the container receiving spaces and the loading space (Figs. 1, 8).
With regard to Claim 2, DE ‘340 discloses wherein the frame arrangement (4) comprises for each container receiving space an opening through which the container receiving space can be loaded (Fig. 2).
With regard to Claim 3, DE ‘340 discloses wherein the frame arrangement comprises multiple modules that are connected to one another (Figs. 1-2).
With regard to Claim 8, DE ‘340 discloses holding latches (6, 7/17, Figs. 5-8), wherein the openings comprise corners in which the holding latches are respectively arranged (Fig. 6).
With regard to Claim 9, DE ‘340 discloses wherein each holding latch (6, 7/17) is arranged on a bracket of a holding latch module (11, 18), the bracket being mounted in the frame arrangement (Figs. 5-6).
With regard to Claim 10, DE ‘340 discloses wherein the bracket is arranged in a notch (24, 25) in the frame arrangement (Figs. 5-6).
With regard to Claim 11, DE ‘340 discloses wherein the holding latch is pivotable about a pivot axis that forms an angle of less than 900 with two adjacent sides of the opening (Fig. 8).
With regard to Claim 12, DE ‘340 discloses wherein the holding latches are embodied as two-armed levers having an inner arm (7) and an outer arm (17), wherein a stop (12, 13) is located for the outer arm (Figs. 5-6).
With regard to Claim 13, DE ‘340 discloses at least one spring (16, 20) arranged to apply a force to the outer arm in a direction of the stop ([0028]).
With regard to Claim 16, DE ‘340 discloses wherein the multiple modules that are connected to one another on parallel side surfaces (Figs. 1-2, 5-7).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over DE ‘340, as applied to Claims 1/2/3, in view of Jaeger, US 2009/0297324.  DE ‘340 fails to teach frame arrangement module having multiple opening.  Jaeger discloses a stacking storage arrangement (Figs. 1-7, [0063]-[0097])) having a frame arrangement (Fig. 1), a module (10) that defines an opening for loading the container receiving spaces through a loading space (Figs. 1-2), the module also having holding latches (31), and the module further having multiple openings (2/2b, 3/3b, 4/4b, 5/5b) for holding different stacks of containers (Figs. 1-2).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to modify the frame module of DE ‘340 to have multiple openings because it   would allow one frame module to have the capability of holding multiple stacks, as shown by Jaeger (Figs. 1-2), thereby providing greater capabilities of the storage apparatus since smaller containers could be stored in the module having multiple openings.    
9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over DE ‘340, as applied to Claims 1/2/3, in view of Bean et al., US 2,839,802.  DE ‘340 fails to teach modules that are embodied as a cast part.  Bean discloses that casting methods to form all different types and shapes of articles are well known (C1, L15 – C2, L37).  Bean further discloses that some casting methods allow articles having intricate designs to be economically made (C2, L39 – C4, L57). It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to cast the module of DE ‘340 because it would provide an economical way to form the module having the intricate recesses, as taught by Bean (C2, L39-68).   
10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DE ‘340, as applied to Claims 1/2/3, in view of Grainger, US 2009/0060700.  DE  ‘340 fails to teach a curved inner wall delimiting the opening.  Grainger discloses a storage device for a pallet (Figs. 1-6, [0038]-[0051]) that includes a frame (204, 205, Figs. 2-6), the frame defining an opening into which a pallet (100, 102, Fig. 1) is placed (Figs. 4A-4B), the frame having holding latches (210), and the frame further having curved inner walls (212A, 212B) that delimit the opening (Figs. 2A, 4A).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify DE ‘340 to include a curved inner wall because the curved inner wall will help to align and maintain the container in the frame, similar to how the curved walls of Grainger align and maintain the pallet stored in the frame ([0046]-[0049]).

11.	Claims 7, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘340, as applied to Claims 1/2, in view of Nickles.  DE ‘340 fails to teach an insertion aid.  Nickles discloses a container stacking storage arrangement (Figs. 1-4, [0057]-[0071]) that includes a frame that defines an opening (15, 20, Fig. 1-2) and an insertion aid (80, 40) on the top side of the frame and arranged in a region of an edge of the opening (Figs. 1-2), the insertion aid (40) projects inwards into the opening (Figs. 1-2), and the insertion aid (40) projecting inwards into the opening is rounded (Figs. 1-2).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify DE ‘340 to include rounded insertion aids that project into the opening because these aids would assist in keeping the stack of containers aligned whenever containers are added or removed from the  stack of containers, as taught by Nickles ([0005]-[0010]). 


12.	Claims 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘340, as applied to claims 1/2/3, in view of Finlay et al., US 10,240,408 and Bonora et al., US 6,663,148.  DE ‘340 fails to teach a sensor located on the latch.  Finlay discloses a pivotable, lever arm latch (2, 5, Figs. 1-8) that includes a sensor (30) mounted in a recess (33) that extend through the latch (Figs. 7-8). Finlay further teaches that the sensor (30) may include a light source that is visible from below (C11, L55 – C12, L12).  Bonora discloses a latch (30, Fig, 22) having a hole (150) that is reflective (C7, L45-C8, L10).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify the latch of DE ‘340 to include a reflective sensor that is mounted in the bottom of the latch because it would allow the orientation of the latch to be reliably known, as taught by Finlay (C12, L4-12).  Bonora  provides the motivation for using a reflective surface because the latch would not need to include any electrical components of the sensor, since the light source could be positioned outside of the latch as taught by Bonora (C7, L45-C8, L10), thereby making latch simpler and easier to maintain. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10,059,521 discloses a stacking storage arrangement that includes multiple receiving spaces, a loading space, a frame arrangements between the container receiving spaces and the loading space, and holding latches that are embodied as a unitary two-armed levers. 
US 10,358,301 discloses a stacking storage arrangement that includes multiple receiving spaces, a loading space, a frame arrangement between the container receiving spaces and the loading space, and holding latches that are positioned to engage the corners of the container. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652